                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

COMMERCIAL CREDIT GROUP INC.,

         Plaintiff,
vs.                                                 Civ. No. 19-558 KG/JHR

PROTEGE EXCAVATION, INC.,

         Defendant.

                                  ORDER TO SHOW CAUSE

         This matter comes before the Court upon Plaintiff’s Motion to Show Cause. (Doc. 14).

On August 22, 2019, the Court granted Plaintiff’s request for a prejudgment writ of replevin that

issues to the Sheriff of Taos County, and Bernalillo County, or any other New Mexico county

where the Collateral may be found, to secure the Collateral pending proceedings and deliver it to

the Plaintiff. (Doc. 11). Despite numerous attempts to locate the Collateral at Defendant’s

principal place of business and locations known and provided for Defendant, the Taos County

Sheriff Department and the Colfax County Sheriff Department were unable to locate the

Collateral. Plaintiff, therefore, filed this Motion to Show Cause, which the Court determines has

merit.

         IT IS ORDERED that

         1. The Motion to Show Cause (Doc. 14) is granted; and

         2. Defendant shall appear before the Court on January 17, 2020, at 11:00 a.m., United

States District Court, 4th Floor Hondo Courtroom, 333 Lomas Blvd. NW, Albuquerque, New

Mexico, to show cause why the Collateral should not be immediately surrendered and delivered

in accordance with the subject loan documents or alternatively, to appear and (1) provide a full
accounting and exact location of the Collateral; and (2) cooperate with Plaintiff’s Repossession

Agent to obtain the Collateral.




                                             ___________________________________
                                             UNITED STATES DISTRICT JUDGE




                                                2
